At the April Criminal Term, 1939, Hoke Superior Court, the defendants herein, William Young and Nathaniel Bryant, were tried upon indictment charging them with: (1) burglarizing the dwelling house or sleeping apartment of one John Maultsby on the night of 24 March, 1939, then actually occupied by one Thomas Moore, and (2) the murder of one Thomas Moore. As to each defendant there was a verdict of guilty of burglary in the first degree, and guilty of murder in the first degree. Judgment was thereupon duly entered that each defendant suffer the penalty of death by asphyxiation, as provided by law. S. v. Mooris, 215 N.C. 552,2 S.E.2d 554; S. v. Mayes, ante, 542. From the judgment thus entered each defendant gave notice of appeal to the Supreme Court and each was allowed forty-five days to make up and serve his statement of case on appeal. The solicitor was given thirty days thereafter to prepare and file exceptions or countercase. The clerk of the Superior Court of Hoke County certifies that the defendants have not perfected their appeal in said case as provided by statute. S. v. Stovall, 214 N.C. 695, 200 S.E. 426; S. v.Mayes, supra.
The time for serving statement of case on appeal has expired. S. v.Watson, 208 N.C. 70, 179 S.E. 455; S. v. Mayes, supra.
As a careful examination of the record proper discloses no apparent error on the face thereof, the motion of the Attorney-General to docket and dismiss the appeal under Rule 17 will be allowed. S. v. Day, 215 N.C. 566,2 S.E.2d 569; S. v. Mayes, supra.
Judgment affirmed. Appeal dismissed. *Page 627